EXHIBIT A JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k) MVELAPHANDA RESOURCES LIMITED and MVELAPHANDA GOLD (PROPRIETARY) LIMITED (the “Reporting Persons”), hereby agree that, unless differentiated, this Schedule 13G is filed on behalf of each of the parties. Each of the Reporting Persons is responsible for the completeness and accuracy of the information concerning each of them contained therein, but none of the Reporting Persons is responsible for the completeness or accuracy of the information concerning any other Reporting Person. Date: February 14, 2011 MVELAPHANDA RESOURCES LIMITED By: /s/ B. VAN ROOYEN Name: Bernard van Rooyen Title: Deputy Chairman MVELAPHANDA GOLD (PROPRIETARY) LIMITED By: /s/ B. VAN ROOYEN Name: Bernard van Rooyen Title: Deputy Chairman
